Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vladislav Teplitskiy on 04/26/2021.

The application has been amended as follows: 
In the claims:
1. (Currently Amended)	 A method for processing data, applicable to a first mobile terminal of an anchor, the method comprising: 
displaying a live streaming page, the live streaming page comprising a file sharing interface for guiding the anchor to select a file for sharing during live streaming;
displaying a file list in the case that the file sharing interface is triggered;
acquiring a target file selected from the file list;
generating second live streaming data based on the target file, and displaying first live streaming data and the second live streaming data on the live streaming page; and
synchronizing the first live streaming data and the second live streaming data to a second mobile terminal, wherein the first live streaming data is acquired by a camera of the first mobile terminal, and the second mobile terminal is an audience terminal, 
wherein the second live streaming data comprises at least one of second image data or second audio data,
wherein the target file comprises a multimedia or non-multimedia file, the multimedia file comprising at least one of image data, audio data or video data,
wherein said generating the second live streaming data based on the target file comprises: 
taking pure image data as the second image data in the case that the target file is the pure image data; 
taking pure audio data as the second audio data in the case that the target file is the pure audio data; 
decoding video data to obtain the second image data and the second audio data in the case that the target file is the video data; and
performing a screen shot on non-multimedia file to obtain the second image data in the case that the target file is the non-multimedia file,
wherein said displaying the first live streaming data and the second live streaming data on the live streaming page comprises: 
displaying the first live streaming data on the live streaming page with a first resolution; and
displaying the second live streaming data on the live streaming page with a second resolution;
wherein the first resolution is the resolution of a suspended window on the live streaming page, the second resolution is a full-screen resolution required by the current live streaming, and the size of the suspended window is smaller than a full-screen size, and 
wherein said synchronizing the first live streaming data and the second live streaming data to the second mobile terminal comprises: 
adding time stamp information of the same time point to the first live streaming data and the second live streaming data respectively;
wherein the time stamp information is intended to align the first live streaming data and the second live streaming data before playing the first live streaming data and the second live streaming data; and
sending the first live streaming data carrying the time stamp information and the second live streaming data carrying the time stamp information to a server. 

2. (Currently Amended)	 The method according to claim 1, wherein the first live streaming data comprises at least one of first image data acquired by the camera of the first mobile terminal or first audio data acquired by a microphone of the first mobile terminal.



Claim 3 has been cancelled.

Claim 4 has been cancelled.

5. (Currently Amended)	 The method according to claim 1, wherein said displaying the first live streaming data on the live streaming page using the first resolution, and displaying the second live streaming data on the live streaming page using the second resolution comprises: 
displaying the first live streaming data in a first view control with the first resolution; and 
displaying the second live streaming data in a second view control with the second resolution. 

6. (Currently Amended) 	The method according to claim 1, further comprising:


Claim 7 has been cancelled.

8. (Currently Amended)	 The method according to claim 1, wherein said adding the time stamp information of the same time point to the first live streaming data and the second live streaming data respectively comprises: 
adding time stamp information indicating a current time point to the first live streaming data at the current time point; and
adding the time stamp information indicating the current time point to the second live streaming data at the current time point for every fixed time period. 

9. (Currently Amended)	 The method according to claim 1, wherein said sending the first live streaming data carrying the time stamp information and the second live streaming data carrying the time stamp information to the server comprises: 
sending the first live streaming data and the second live streaming data according to a first frame rate in the case that the target file is a non-video file; and
sending the first live streaming data and the second live streaming data according to a second frame rate which is a frame rate of the decoded video file in the case that the target file is a video file. 

10. (Currently Amended) A method for processing data, applicable to a second mobile terminal of an audience, the method comprising:
acquiring first live streaming data and second live streaming data of a current live streaming room, wherein the first live streaming data and the second live streaming data carry time stamp ; the target file is from a file list displayed after a file sharing interface displayed by a first mobile terminal is triggered; and the file sharing interface is for guiding the anchor to select a file for sharing during live streaming; and
aligning the first live streaming data and the second live streaming data according to the time stamp information respectively carried by the first live streaming data and the second live streaming data, and playing the aligned first live streaming data and second live streaming data,
wherein said aligning the first live streaming data and the second live streaming data according to the time stamp information respectively carried by the first live streaming data and the second live streaming data comprises: 
acquiring time difference between the time stamp information respectively carried by the first live streaming data and the second live streaming data which are currently downloaded;
determining that the first live streaming data and the second live streaming data have been aligned in the case that the time difference is not greater than a predetermined threshold;
determining that live streaming data carrying the latest time stamp information as the first or second live streaming data in the case that the time difference is greater than the predetermined threshold;
taking the first time stamp information as first time stamp information to be aligned, and continuing to download the second live streaming data until time difference between the time stamp information carried by the second live streaming data which is downloaded in real time and the first time stamp information to be aligned is not greater than the predetermined threshold in the case that first time stamp information is later than second time stamp information; and

taking the second time stamp information as second time stamp information to be aligned, and continuing to download the first live streaming data until time difference between the time stamp information carried by the first live streaming data which is downloaded in real time and the second time stamp information to be aligned is not greater than the predetermined threshold in the case that second time stamp information is later than first time stamp information, and
wherein the first time stamp information is time stamp information of the first live streaming data which is downloaded in real time, and the second time stamp information is time stamp information of the second live streaming data which is downloaded in real time. 

Claim 11 has been cancelled.

12. (Currently Amended) The method according to claim 10, further comprising: 
playing the first live streaming data from a time point indicated by the first time stamp information to be aligned in the case that a time period for continuing to download the second live streaming data is greater than a predetermined time period; 
playing the second live streaming data from a time point indicated by the second time stamp information to be aligned in the case that a time period for continuing to download the first live streaming data is greater than the predetermined time period. 


15. (Currently Amended) A mobile terminal comprising:
a processor; and 
a memory for storing at least one instruction executable by the processor,
wherein the at least one instruction, when executed by the processor, causes the processor 
displaying a live streaming page, the live streaming page comprising a file sharing interface for guiding an anchor to select a file for sharing during live streaming;
displaying a file list in the case that the file sharing interface is triggered;
acquiring a target file selected from the file list;
generating second live streaming data based on the target file, and displaying first live streaming data and the second live streaming data on the live streaming page; and
synchronizing the first live streaming data and the second live streaming data to a second mobile terminal, wherein the first live streaming data is acquired by a camera of the mobile terminal, and the second mobile terminal is an audience terminal,
wherein the second live streaming data comprises at least one of second image data or second audio data,
wherein the target file comprises a multimedia or non-multimedia file, the multimedia file comprising at least one of image data, audio data or video data,
wherein said generating the second live streaming data based on the target file comprises: 
taking pure image data as the second image data in the case that the target file is the pure image data; 
taking pure audio data as the second audio data in the case that the target file is the pure audio data; 
decoding video data to obtain the second image data and the second audio data in the case that the target file is the video data; and
performing a screen shot on non-multimedia file to obtain the second image data in the case that the target file is the non-multimedia file,
wherein said displaying the first live streaming data and the second live streaming data on the live streaming page comprises: 
displaying the first live streaming data on the live streaming page with a first resolution; and
displaying the second live streaming data on the live streaming page with a second resolution,
wherein the first resolution is the resolution of a suspended window on the live streaming page, the second resolution is a full-screen resolution required by the current live streaming, and the size of the suspended window is smaller than a full-screen size, and
wherein said synchronizing the first live streaming data and the second live streaming data to the second mobile terminal comprises: 
adding time stamp information of the same time point to the first live streaming data and the second live streaming data respectively;
wherein the time stamp information is intended to align the first live streaming data and the second live streaming data before playing the first live streaming data and the second live streaming data; and
sending the first live streaming data carrying the time stamp information and the second live streaming data carrying the time stamp information to a server.

16. (Currently Amended) The mobile terminal according to claim 15, wherein
the first live streaming data comprises at least one of first image data acquired by the camera of the mobile terminal or first audio data acquired by a microphone of the mobile terminal.





Claim 17 has been cancelled.

Claim 18 has been cancelled.

19. (Currently Amended) The mobile terminal according to claim 15, wherein the method further comprises:
displaying the suspended window according to a drag trajectory, wherein the drag trajectory is generated based on dragging the suspended window.

Claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-2, 5-6, 8-10, 12-16 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fail to teach, disclose or suggest the combination and sequence of features as claimed and arranged by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421